DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1 and 7-16 are pending (claim set as filed on 09/25/2020).
	Applicant’s election with traverse of Group I, drawn to the method claims, in the reply filed on 06/17/2020 is acknowledged. 
Claim 16, drawn to the product claim, is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Therefore, method claims 1 and 7-15 are presented for examination.
	
Priority
	This application filed on 08/14/2018 claims a foreign priority (WO) US2017/047497 filed on 08/18/2017. Therefore, the effective filing date is 08/18/2017.

Withdrawal of Rejections
The response and amendments filed on 09/25/2020 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s 
Briefly, Applicant’s amendments were sufficient to overcome the previous §112(b) indefiniteness claim rejections as set forth in the last office action. Accordingly, those indefiniteness rejections have been withdrawn necessitated by amendments. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cervin (US 2009/0311395 A1) in view of Barnabas (US 2012/0252716 A1) – previously cited references. 
Cervin’s general disclosure relates to an enzyme system that efficiently generates peracetic acid in aqueous solution for use in decontamination applications (see abstract & ¶ [0002]).
Regarding claim 1, Cervin teaches the system comprises an ester substrate, a hydrogen peroxide, and at least one acyl transferase (see [0004]-[0007]). Cervin teaches method for decontamination comprising the steps of: a) providing an item in need of decontamination, and at least one system for generation of peracid in aqueous solution, suitable for use in decontamination; b) generating said peracid in aqueous solution; and c) exposing said item to in situ. In addition, the careful sequential addition of ingredients, peracid extraction, and removal of enzymes by filtration typical of current methods are avoided by the present invention (see ¶ [0017]-[0018], [0021]). Cervin discloses the item in need of decontamination is selected from hard surfaces, fabrics, food, feed, apparel, rugs, carpets, textiles, and medical instruments (see ¶ [0011]-[0012], [0033]). 
Regarding claim 7, Cervin teaches the acyl transferase comprises 2 ppm (see Figures 1-3 & ¶ [0101]-[0108]).
Regarding claims 8-9, Cervin teaches the system comprises a hydrogen peroxide source and further comprises at least one enzymatic hydrogen peroxide generation system (see ¶ [0010]).
Regarding claim 10, Cervin teaches a system that is capable of functioning over a wide temperature range (e.g., from about 16°C to about 60°C) (see ¶ [0008], [0086]).
Regarding claims 11-12, Cervin discloses detergent compositions (e.g., liquid and/or solid laundry detergents and fine fabric detergents; hard surface cleaning formulations, such as for glass, wood, ceramic and metal counter tops and windows; carpet cleaners; oven cleaners; fabric fresheners; fabric softeners; and textile and laundry pre-spotters, as well as dish detergents) (see ¶ [0034]-[0036]). Cervin discloses the detergent composition comprises an enzyme amount of 0.00001 to 5 weight percent, and more preferably 0.02 to 3 weight percent (see ¶ [0091]).
Regarding claims 13-14, Cervin teaches the system also comprises at least one detergent, while in still further embodiments, the system also comprises at least one surfactant including 
Regarding claim 15, Cervin teaches the term “fabric” encompasses any textile material. Thus, it is intended that the term encompass garments, as well as fabrics, yarns, fibers, non-woven materials, natural materials, synthetic materials, and any other textile material (see ¶ [0039]-[0042]).
However, Cervin does not teach: wherein the ester containing compound is deposited on the fabric in a pre-treatment step comprising washing the fabric in a previous washing machine cycle with a detergent composition comprising the ester-containing compound, wherein the ester is a Diethylester Dimethyl Ammonium Chloride (DEEDMAC) (amended claim 1’s last limitation).
Barnabas’ general disclosure relates to through-the-rinse fabric care compositions comprising front-end stability agents and delivery enhancing agents and methods of using same to treat fabrics, especially in a laundering context (see abstract & ¶ [0002]-[0003]). Barnabas teaches a fabric softening composition comprising softening actives and delivery enhancing agents that improve the deposition of a fabric care benefit agent onto the fabric during laundering (see ¶ [0003]-[0007]). Barnabas teaches the fabric softening active is DEEDMAC (e.g., ditallowoyl ethanol ester dimethyl ammonium chloride) (see ¶ [0016]-[0017], [0163]).
obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a pretreatment step of washing a fabric with a composition comprising a softening ester compound of DEEDMAC such as taught by Barnabas in the method of Cervin. Since the composition components and its functions are known, it is considered prima facie obvious to combine them to be useful for the very same purpose (e.g., treatment of fabric). At least additive effect would have been reasonably expected of “Combining prior art elements according to known methods to yield predictable results” (see MPEP 2141 (III): Exemplary rationales that may support a conclusion of obviousness include). 
Moreover, the MPEP states that the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (MPEP 2144.04 (IV)(C): Changes in Sequence of Adding Ingredients). Therefore, the separation or pretreatment step of washing the fabric with a softening active agent of DEEDMAC would have been prima facie obvious. Moreover, it is noted that Cervin discloses the careful sequential addition of ingredients can be avoided (see ¶ [0018]). The ordinary artisan would have had a reasonable expectation of success because both Cervin and Barnabas are in the same field of endeavor directed to detergent compositions for fabric treatment.

	 
Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 09/25/2020 have been considered sufficient to overcome the previous §102(a)(1) anticipation rejection over Cervin. Therefore, the prior anticipation rejection has been withdrawn necessitated by amendments.
However, the amended claims remain unpatentable under §103 as being obvious over Cervin in view of Barnabas for the reasons set forth herein. 


Conclusion
	No claims were allowed.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653